ORDER

PER CURIAM:
AND NOW, this 23rd day of April, 1999, Charles A. Victor, II, having been disbarred from the practice of law in the Commonwealth of Massachusetts by Judgment of Disbarment of the Supreme Judicial Court for Suffolk County dated November 18, 1998; the said Charles A. Victor, II, having been directed on February 24, 1999, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Charles A. Victor, II, is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.